Cite as 2022 Ark. 115
                SUPREME COURT OF ARKANSAS
                                                 Opinion Delivered: May   26, 2022
 IN RE AMENDMENT TO SECTION 3
 OF THE ARKANSAS SUPREME
 COURT PROCEDURES
 REGULATING PROFESSIONAL
 CONDUCT OF ATTORNEYS AT
 LAW



                                        PER CURIAM

       The Supreme Court Committee on Professional Conduct has submitted to this court

proposed revisions to Section 3 of the Arkansas Supreme Court Procedures Regulating

Professional Conduct of Attorneys at Law. We now adopt these revisions effective

immediately. The revised rule is published below, with the changes set forth in “line-in,

line-out” fashion (new material is underlined; deleted material is lined through).

Procedures of the Arkansas Supreme Court Regulating Professional Conduct of

                                     Attorneys at Law

Section 3. Committee on Professional Conduct.

A. Composition/Term of Office

...

(3) Fourteen reserve members shall be appointed to serve as Panel C and Panel D, a pool
from which replacements may be drawn in those instances in which (1) members of the
Committee are disqualified or unable to serve, or (2) the case load of the Committee requires
an additional panel consistent with the duties as set out in Section 3(A)(1). Ten of the reserve
members shall be lawyers with at least two from each Congressional District. Four of the
reserve members shall not be lawyers and shall be selected from the State at large. In other
respects, the terms of service for reserve members shall be the same as provided for the
Committee. Reserve members shall possess the authority, powers, immunities, and
entitlements provided for the Committee by these Procedures. The Committee
Chairperson or Executive Director shall select reserve members from a rotating list to serve,
individually or collectively, as the situation requires, in those instances in which (1) members
of a panel of the Committee consider themselves disqualified or unable to serve, or (2) the
case load of the Committee requires an additional panel consistent with the duties as set out
in Section 3(A)(1). Reserve members serving as replacements shall be selected so as to
maintain the appropriate lawyer/non-lawyer composition. Reserve members do not have
to be selected unless the required quorum of the Committee or a panel thereof is not present,
or if the case load of the Committee requires an additional panel. If necessary, the Supreme
Court may appoint additional persons to serve as reserve members to permit the Committee
to discharge its duties.




                                               2